Citation Nr: 1635975	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  08-31 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected lumbar degenerative disc and joint disease.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which determined that new and material evidence sufficient to reopen a previously denied claim for service connection for depression.
 
In December 2011, the Board reopened the Veteran's claim and remanded the underlying issue of service connection for further development.  In January 2014, the Board again remanded the claim.  

In March 2015, the Board denied service connection for depression, to include as secondary to service-connected lumbar degenerative disc and joint disease.  The Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court) which, in May 2016, granted the Veteran's and the Secretary of VA's (the parties') Joint Motion for Remand (Joint Motion), vacated the Board's March 2015 decision, and remanded the matter to the Board for further action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the Joint Motion, the parties agreed that the Board's March 2015 decision denying service connection for service connection for depression, to include as secondary to service-connected lumbar degenerative disc and joint disease, should be vacated and remanded.  The parties found that the Board relied on a March 2014 VA medical opinion in which the examiner used the incorrect legal standard for aggravation.  In this regard, the March 2014 examiner opined that "it is less likely than not (less than 50/50 probability) the Veteran's depression was caused by or aggravated (permanently worsened beyond natural progression) by the lumbar spine
disability."  

In this regard, the parties noted that service connection on a secondary basis may be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.3109(a).  "Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a)."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Allen explained that aggravation in this context means "any increase in disability," as "distinguished from the more specific form of the term 'aggravation' used in 38 U.S.C. § 1153 . . . which authorizes compensation for an increase in disability resulting from aggravation during service of an injury or disease which existed before service."  Id. at 445, 448-49.  Thus, where secondary aggravation is found, a Veteran "shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Id. at 448.  Therefore, as the March 2014 examiner used the incorrect legal standard of aggravation, remand is needed to obtain a new opinion based on instructions that comport with the correct legal standard.

While on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from June 2012 to present, should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from June 2012 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, return the record to the VA examiner who conducted the June 2012 VA psychiatric examination and rendered the March 2014 medical opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the above-described VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on this review, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected lumbar spine disability caused OR aggravated his current depression.

The term "aggravation" means any increase in severity of a nonservice-connected disease or illness that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner is to address the June 2007, March 2008, and February 2009 VA treatment notes and the September 2008 letter from a private physician indicating that the Veteran's the lumbar spine disability may have aggravated his depression.

The examiner's report must include a complete rationale for all opinions expressed.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




